Citation Nr: 0637242	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-08 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2003 for the apportionment of the veteran's pension benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the common-law wife of the veteran.  The 
veteran had active service from September 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination of the VARO 
in Reno, Nevada, that granted an apportionment of the 
veteran's pension benefits to the appellant, effective 
December 1, 2003.  The appellant disagreed with the effective 
date of the apportionment.  In a February 2005 statement of 
the case, it was determined that December 1, 2003, was the 
proper date of entitlement because the appellant's claim was 
date-stamped by the VARO in Denver, Colorado, on November 23, 
2003.  The appeal is now before the Board for its review.  


FINDINGS OF FACT

1.  By rating decision dated in June 2003, the veteran was 
determined to be entitled to a permanent and total disability 
rating for pension purposes.  The effective date of the award 
was May 5, 2003, the date of receipt of the veteran's claim 
for disability benefits.  In a notice letter to the veteran 
dated in July 2003, it was indicated he was being paid 
pension benefits as a single veteran with no dependents.  

2.  Received at the Denver VARO on November 28, 2003, were 
copies of two birth certificates listing the appellant as the 
mother of the children and the veteran as the father of the 
children.  

3.  There is no communication of record from the appellant 
prior to the receipt of the copies of the birth certificates 
that were received at the Denver VARO in November 2003.

CONCLUSION OF LAW

Benefits to the appellant prior to December 1, 2003, are not 
payable.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.450, 3.451 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5102, 5103A, and implemented at 
38 C.F.R. § 3.159 (2006) amended VA's duties to notify and 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
what information and evidence VA will seek to provide, and 
what information and evidence the claimant is expected to 
provide.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

The appellant was provided with a statement of the case in 
February 2005.  This notified her of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

The Board is aware of case law regarding notice requirements, 
to include Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, based on a review of the evidence of record, the 
Board finds no basis to remand the case to the RO for 
additional development.  Essentially, based on the notice 
provided to the claimant cited above, a further amended 
notice to her would not provide a basis to grant the claim.  

Additionally, the Board finds no further development under 
the provision of the VCAA is necessary where, as will be 
discussed below, the law, and not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant, the veteran's common-law wife, wants 
entitlement to an effective date for the apportionment of the 
veteran's benefits on behalf of their two children from May 
5, 2003, the date of receipt of the veteran's claim for 
disability benefits.

The law provides that a veteran's pension benefits may be 
apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  
Additionally, where hardship is shown to exist, pension 
benefits may be specially apportioned between the veteran and 
his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  If there is a child with 
the veteran not in his custody, apportionment will not be 
authorized unless and until a claim for an apportionment is 
filed on the child's behalf.  38 C.F.R. § 3.458 (g).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts shoo, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date on evaluation in award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2006).

Regulations concerning effective dates for apportionment 
provide that on original claims, the effective date shall be 
assigned in accordance with the facts found. On other than 
original claims from the first day of the month following the 
month in which the claim was received for an apportionment of 
the veteran's award, apportionment will be effective the day 
following date of last payment if a claim for apportionment 
is received within one year after that date.  38 C.F.R. 
§ 3.400 (e).

The appellant's claim for apportionment on behalf of the 
veteran's children and herself was received by VA on November 
28, 2003.  The apportionment is effective from the first day 
of the month following the month in which the claim was 
received, that being December 1, 2003.  Since the effective 
date in this case is governed by the date of receipt of the 
claim for the apportionment, there is no basis for awarding 
apportionment any earlier than the month following the date 
of claim for the apportionment.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated as a consequence of the absence of legal 
merit or lack of entitlement under the law.  Sabonis, supra.  

In this case, the law and not the evidence is indeed 
dispositive.  The appellant's claim, that she is entitled to 
an earlier effective date for an apportionment of the 
veteran's pension benefits, lacks legal merit.  


ORDER

The appellant's request for an earlier effective date earlier 
than December 1, 2003, for an apportionment of the veteran's 
pension benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


